Citation Nr: 0103805	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-24 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc and joint disease of the lumbar 
spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


REMAND

The veteran served on active duty from May 1941 to October 
1945.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that assigned a 40 percent 
disability rating for service-connected degenerative disc and 
joint disease of the lumbar spine.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98  (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Further, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

Here, potentially relevant medical records have not been 
obtained by the RO.  For example, the veteran's most recent 
outpatient treatment record dated in December 1998 indicates 
that he receives medical care from Humana HMO.  His claims 
file does not contain these records.  Therefore, the RO 
should make arrangements to obtain these records on remand, 
as well as any recent VA treatment records.  

Further, in November 1995 a VA examiner recommended that 
veteran undergo a neurological evaluation; however, the 
record does not indicate that this examination was ever 
accomplished.  To ensure that the duty to assist the veteran 
has been fulfilled, he should be afforded a VA neurological 
examination to determine whether he has persistent symptoms 
compatible with sciatic neuropathy with little intermittent 
relief.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A(d)); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

Finally, because the severity of the veteran's service-
connected degenerative disc and joint disease of the lumbar 
spine is evaluated by reference to limitation of motion, 
consideration must be given to the criteria discussed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and VA is required 
to obtain adequate and competent evidence that will permit an 
informed assessment of whether greater limitation of motion 
or additional functional loss is likely to arise on use or 
during flare-ups.  See also 38 C.F.R. § 4.40 and § 4.45 
(2000).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide the 
names, addresses, and approximate dates 
of treatment for all private medical 
providers who have diagnosed or treated 
him for his low back disorder since 1998.  
The Board is particularly interested in 
treatment received from the Humana HMO.  
Ask the veteran to provide an appropriate 
release for each care provider.  Request 
from each provider so identified copies 
of all treatment records for the veteran 
that are adequately identified.  
Associate all responses with the claims 
file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran so he may obtain and submit 
the records himself.  

2.  Ask the veteran to specify where he 
has received VA treatment for his low 
back disorder since December 1998, then 
obtain complete clinical records of all 
such treatment from the identified 
sources.  The Board is particularly 
interested in treatment received at the 
VA Medical Center in West Palm Beach, 
Florida.

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA neurological examination.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  If any 
testing is necessary to evaluate the 
veteran's low back disability, that 
testing should be done and the results 
reviewed before submission of the 
examination report.

The examiner should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state if 
possible, the frequency of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is 
experienced between such attacks.  If 
the veteran has absent ankle jerk or 
other neurological signs, is it 
attributable to his service connected 
degenerative disc disease of the lumbar 
spine, or is it unrelated to it?  Does 
the veteran have persistent symptoms 
compatible with sciatic neuropathy with 
little intermittent relief?  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5295 
(2000).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

4.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

